Citation Nr: 1640165	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  13-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for left knee degenerative joint disease (DJD), status-post arthroscopic surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to May 2011.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a July 2015 decision, the Board denied the Veteran's claim of entitlement to an increased initial rating for the service-connected left knee disability, and remanded the issue of entitlement to an increased initial rating for PTSD to the Appeals Management Center (AMC) for evidentiary development.  The Veteran appealed the July 2015 denial of the left knee claim to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 order, the Court vacated the July 2015 Board decision as it pertained to the denial of an increased initial rating for the left knee disability and remanded the matter to the Board for further proceedings consistent with a January 2016 Joint Motion for Partial Remand.

A March 2016 Board decision remanded the issue of entitlement to an increased initial rating for the left knee disability to the AMC for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives with respect to the PTSD claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC continued the previous denials in separate supplemental statements of the case (SSOCs) dated in May 2016 and July 2016.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

While appellate action was pending, the Board received statements from the Veteran, his spouse, and Ms. M.P. in August 2016.  The statements provide descriptions of the Veteran's PTSD symptomatology.  Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  In this case, the Board finds that the newly submitted statements are essentially redundant of evidence already of record and are therefore not "pertinent".  These statements, in pertinent part, describe symptomatology, which is already documented in the Veteran's previous statements, as well as evaluation and treatment records.  Thus, the Board has determined that the evidence does not require referral to the RO, nor does it require a waiver signed by the Veteran.

The issue of entitlement to an increased rating for the service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been manifested by no more than occupational and social impairment, with reduced reliability and productivity.  

2.  The service-connected PTSD does not present a disability picture so unusual or exceptional as to render impractical application of the schedular rating standards.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations provide that, upon the submission of a substantially complete application for benefits, there is an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, and the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the PTSD claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.

Pursuant to the July 2015 Board Remand of the PTSD claim, the AOJ attempted to obtain the Veteran's outstanding treatment records from Family Harbor.  To this end, the AOJ submitted a records request dated in November 2015, with a follow-up request dated later in November 2015.  The Veteran was notified of both attempts in letters from the AOJ also dated in November 2015.  Unfortunately, Family Harbor never responded to the requests.  The Veteran was notified of this failure in the supplemental statement of the case (SSOC) dated July 2016.  Accordingly, the Board finds that the AOJ complied with the mandates of the July 2015 Remand, to the extent possible.

The Veteran was also afforded pertinent VA examinations in February 2011 and October 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated, as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 50 percent evaluation for his service-connected PTSD from June 1, 2011, the first day of the month following his active duty discharge.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to be able to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale that is used to assess the Veteran's psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 51 to 75 as determined by VA and private treatment providers and examiners.  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Here, the Veteran was afforded a VA psychological examination in February 2011 at which time the examiner confirmed a diagnosis of PTSD.  The Veteran described difficulty with falling asleep and mid-cycle waking.  He endorsed intrusive thoughts and avoidance of triggers such as combat movies, combat video games, and flying.  He feels detached from others, especially family members.  He reported increased irritability, but denied any major problems in his work and family relationships.  He stated that he gets more annoyed than he used to.  He reported hypervigilance, exaggerated startle response, and anhedonia.  The Veteran reported that he no longer enjoys playing paintball or video games, as he once did.  He denied any current psychological treatment or psychotropic medications.  He reported that, after his upcoming military discharge, he intends to decline any job offers requiring him to fly.  He denied any major concerns about his ability to work at this time.  The Veteran reported that he is married with two children who live at home.  He described his relationship with his wife as "very good."  He and his wife enjoy riding all-terrain vehicles (ATVs) together.

The February 2011 VA examiner indicated that the Veteran did not exhibit any grooming or hygiene deficits.  His speech was normal and his affect was grossly euthymic.  The examiner indicated that the Veteran "did appear to minimize his symptoms."  His thought processes were goal-directed and logical.  He denied active suicidal or homicidal ideation.  The examiner reported that the Veteran "did not exhibit any other disturbances of thought content or perception."  He was well-oriented.  His memory and concentration were mildly impaired.  His mood was happy, and his insight and judgment were good.  The examiner reported that the Veteran's social functioning and employment were not impaired.  He concluded, "[t]here are PTSD signs and symptoms that are transient or mild which decreased work efficiency and ability to perform occasional tasks only during periods of significant stress."  A GAF of 68 was assigned.

In his November 2012 notice of disagreement (NOD), the Veteran reported that, since his active duty separation, "I am now reliving my deployments in my dreams which are very disturbing and causing me to wake up throughout the night."  The Veteran additionally stated that he was "having great anxiety throughout the day especially with certain smells and noises that occur around me, which have resulted in me not wanting to leave the house."

In his June 2013 VA Form 9, the Veteran reported that he was previously employed as a safety director and "was let go because of my sudden and unexplainable outbursts and multiple absences due to my overwhelming feelings of both depression and anxiety."  He stated that, after his release from active duty, he obtained employment.  However, he was again "let go because of my 'odd' behavior around others and multiple absences both because of my appointments with counselors and my overwhelming feelings of depression and anxiety."  He reported that he and his wife no longer sleep in the same room due to his nightmares and hypervigilance.  He stated that he cannot be in public because he feels someone is going to hurt him or someone whom he is with.  He stated that he was recently told by his wife that he must seek mental health treatment, or she will leave him.  He reported current mental health treatment from C.G., a PTSD specialist.  He stated that he is currently employed, but is in "jeopardy of being let go."  He stated that he has "tried to handle my issues on my own and be a productive member of society but unfortunately I have been unsuccessful and I am losing everything and everyone."

In a June 2013 VA mental health initial evaluation, it was noted that the Veteran was casually dressed, well-groomed, and cooperative throughout the interview.  He was not oriented to the specific date or day of the week, but he was oriented to month/year/location.  He exhibited a depressed mood and appropriate affect.  The treatment provider indicated that the Veteran "often seemed disconnected or surprised by his emotions, and he was not very insightful of himself or his presentation."  He reported that he is 'odd,' 'awkward,' and that others are uncomfortable around him; "[h]e is completely unaware of how he was presenting to warrant such observations."  The treatment provider noted that the Veteran lacked insight into his performance on test items, exhibited poor recall, and was bewildered at times.  The treatment provider indicated that the Veteran's "thought process was clear, coherent, and goal-directed, but he evidenced some difficulty with abstract thinking."  The Veteran denied overt suicidal ideation, but reported that sometimes he wishes he would go to bed and not wake up.  He denied homicidal ideation.  The Veteran's wife was interviewed and reported that the Veteran's symptoms and presentation appear to be anxiety-related.  She stated that he often ruminates on things and becomes obsessive about tasks.  The Veteran is uncomfortable in social situations to the point that it has restricted their lives.  She indicated that the Veteran is short with others, which is off-putting.  She stated that the Veteran's thinking is not as quick as it once was, and he has difficulty focusing and concentrating.  The Veteran has had three jobs since his military discharge, and his currently working doing basic administrative duties, after he received feedback about not being good with people.

The June 2013 VA treatment provider noted the Veteran's report that he no longer has interest in activities he previously enjoyed.  He feels too anxious to socially engage with others.  The treatment provider noted that the Veteran reported symptoms of re-experiencing, avoidance, and hyper arousal.  He is on medication to help him sleep, but not to treat his mood or anxiety symptoms.  She concluded that, "[i]t is more likely than not that his depression and anxiety could be contributing to his cognitive functioning and that he could benefit from increased treatment."  However, despite these symptoms, the Veteran is able to perform personal functions required in every day living, and does not require the support of a caregiver.

In a June 2013 summary of therapy, C.G., LPC, confirmed the Veteran's continuing diagnosis of PTSD.  She noted that the Veteran is new to treatment.  The Veteran reported that he was previously fired from a job because "people didn't feel comfortable around him."  He also reported that he was late or did not show up at all.  Ms. C.G. reported that the Veteran's symptoms include recurrent and distressing recollections of different events, as well as difficulty sleeping.  He endorsed hypervigilance, flashbacks 1-2 times per week depending on triggers; "[t]hese triggers include smells, sights, and sounds in his environment."  The Veteran reported that he and his wife used to host social events, but have stopped.  He avoids going to large events without his wife.  He stated that his wife sometimes goes places without him and this causes a strain on their relationship.  The Veteran also reported avoidance of intense conversations.  He has a restricted range of affect, which "causes his co-workers to see him as uncaring or creepy."  The Veteran reportedly lacks the desire or ability to make new friends.  He described hyper arousal symptoms; in particular, he prefers to sit facing the door.  He reported occasional outbursts of anger, although he stated that he is not an angry man.  He also endorsed poor concentration and focus.  He indicated that "it is difficult for him to remember details and dates.  This is important in his job and has the potential to cause problems with his performance."

The Veteran was afforded a VA examination in October 2013 at which time the examiner confirmed a diagnosis of PTSD.  The examiner reported that the Veteran's PTSD symptoms resulted in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner noted that the Veteran has been married for 20 years, and has two children.  The Veteran reported that he does not have friends with whom he socializes.  His wife told him that he makes their friends feel uncomfortable; the Veteran would not elaborate.  The Veteran has maintained the same employment since retirement from the Army in 2011.  He answers telephone calls and transfers them appropriately.  He reported that he works "when his wife tells him to go."  He does not know how many hours he works, but he estimated that it is about 30 per week.  The Veteran denied problems with both concentration and distractibility.  He stated that he does not have to take frequent breaks at work, and indicated that "he was 'about normal' with regard to difficulty with irritability and getting along with others and he denied frequent arguments with others."  He estimated that he has "a couple arguments a day," and has received negative counseling when he worked with women.  He was told that he needed to calm down.  He now works in an office by himself.  He reported that he does not go to work late, leave early, or miss days of work.

The October 2013 VA examiner noted the Veteran's report that he currently receives weekly psychological treatment.  The Veteran is currently prescribed two psychiatric medications.  He has had no psychiatric hospitalizations.  He sleeps about 4 to 5 hours per night, and wakes well-rested.  He endorsed nightmares and hypervigilance, but denied anxiety.  The Veteran reported that he misses his military experiences as a Black Hawk helicopter pilot.  He reported some flashbacks, if triggered.  He avoids reminders of trauma.  He endorsed hyper arousal symptoms.  Specifically, he avoids crowds due to prior bad experiences such as an altercation with a woman at Walmart who was blocking an aisle.  He stated that he "always goes places with his wife unless he is going to work or an appointment."  He reported that he is "not a fan of being alone."  The Veteran reported that he gets lost when he is alone.  He indicated that he does not attend movies, sporting events, or concerts because he prefers to stay at home.  The Veteran indicated that unpredictable loud noises are difficult for him.  He denied any auditory or visual hallucinations.  He denied irritability, but endorsed verbal altercations with others.  He stated that he gets "upset about trying to help people and they do not appreciate it."  He denied symptoms of depression.  He reported feelings of worthlessness and poor self-esteem.  He indicated that "[h]e thinks it would be better if he did not wake up.  He said his wife would be better off with someone else.  She likes to be around people."  The Veteran endorsed feeling anxious and angry.  He indicated that he wants to run away.  He becomes paranoid that other people are talking about him.  The Veteran denied panic attacks, but did report an incident of "blacking out" when he was in a small town in Colorado and a smell triggered reminders of burn victims he transported during his military service.  Upon examination, the Veteran was neat and exhibited good hygiene.  His speech was normal, but slow at times.  His mood was calm and his affect was flat.  His thought process was within normal limits.  He denied suicidal or homicidal ideation.  A GAF of 51 was assigned.

The October 2013 VA examiner noted that the Veteran exhibited memory problems, impaired cognition, and lack of insight, and "had a lot of difficulty on the SLUMs [Saint Louis University Mental Status exam]."  As a result of this impairment, the examiner recommended that the Veteran be assessed by his own doctor.  The examiner also suggested that the Veteran is not capable of managing his financial affairs alone as a result of his impaired judgment and insight.

In response to the concerns raised by the October 2013 VA examiner, a finding of incompetency was suggested.  See the rating decision dated December 2013.  The Veteran disagreed with this suggestion and submitted a March 2014 neuropsychiatric evaluation from Dr. V.N. in support of his assertions of competency.

In the March 2014 neuropsychiatric evaluation, Dr. V.N. noted that the Veteran has been married for 23 years and has two children.  The Veteran is driving.  He reported that he has never managed money; "[h]e did attempt to manage the family finances at one time, but his family became frustrated with him because he questioned their expenditures, therefore the financial management reverted to his wife."  The Veteran has a Master's Degree.  He denied a history of attentional or learning problems.  He maintains his employment and receives good reviews of his job performance.  The Veteran denied substance abuse.  Dr. V.N. indicated that, during the evaluation, the Veteran was appropriately dressed and groomed.  He demonstrated no impairment in gait, movement, language comprehension, or expression.  The Veteran's thought processes were logical and coherent.  The Veteran was well-oriented.  Dr. V.N. indicated that there was no evidence of paranoia, delusions, or hallucinations.  The Veteran demonstrated good insight and judgment.  Dr. V.N. reported that the Veteran presented with a cheerful, upbeat affect.  He denied difficulty with depression; "[h]e feels he is in good spirits most of the time."  The Veteran indicated that "[h]e does not think his PTSD creates significant problems for him at this time."  He denied nightmares and intrusive thoughts.  He did report that certain smells trigger memories of transporting burn victims.  The Veteran endorsed hypervigilance.  He denied anxiety, panic, or anger.  Dr. V.N. confirmed a diagnosis of "PTSD by previous diagnosis with current minimal symptoms."  A GAF of 75 was assigned.

With respect to the findings of the October 2013 VA examiner, Dr. V.N. noted that "[i]n an interview, [the Veteran] did not display any evidence of depression or cognitive impairment.  I administered the Montreal Cognitive Assessment, a brief survey of cognitive abilities similar to the SLUMS, and he achieved a score that is in the normal range."  Dr. V.N. continued, "I am not aware of any data to support the idea that [the Veteran] would be incompetent with respect to managing his funds or, for that matter, making any kind of decision."

In a letter received in August 2016, Ms. M.P., a friend of the Veteran and his spouse, detailed the Veteran's psychological symptoms.  She stated that the Veteran has isolated himself "to the point that he no longer attends family and friends' functions."  She stated that the Veteran often seems agitated and uncomfortable around groups of people.

In a separate August 2016 letter, the Veteran's spouse described her husband's psychological impairment.  She stated that the Veteran "is not incompetent, he is very competent, but lacks social skills he once had, almost like paranoia has set in."  She stated that "one of the few activities [the Veteran] truly looks forward to every year is hunting" and she was concerned that a finding of incompetency would be detrimental to the Veteran's happiness.  She indicated that the Veteran sleeps with a pistol and gets up at least once a night to conduct a "security check" of their house, both inside and outside.  She reported that the Veteran cannot be in areas with a lot of people, or he becomes very anxious, mean, and aggressive.  She described a Fourth of July event in which the Veteran became agitated to the point of making everyone else at the event uncomfortable, and the Veteran ultimately packed up his family and left.

The Veteran also submitted an August 2016 letter in which he stated that he previously received mental health treatment at Family Harbor, but stopped because "every time I went in for an appointment to speak with the counselor, I left feeling more anxious to the point I had nightmares and even my wife couldn't be around me."  The Veteran reported that he objected to the proposed finding of incompetence because it would cause him to lose access to his hunting rifles, and hunting is one activity that he still enjoys.  He endorsed social isolation, nightmares at least three times per week, and hypervigilance.  He stated that he no longer has many family friends, "because of my outbursts and anxiety, especially when more than one person comes over."  The Veteran reported, "I cannot leave the house to participate in daily life activities, being around people I do not know brings on serious bouts of anxiety followed by anger."

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan, 16 Vet. App. 436 (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning most nearly approximates the current 50 percent rating.  Statements by the Veteran's wife and a friend detail the Veteran's psychological problems, difficulty getting along with others and the fact the Veteran sleeps with a pistol and patrols areas around the house.  Treatment records reflect memory problems, impaired cognition, and lack of insight.  However, on comprehensive psychological evaluations the GAF scores have generally reflected levels of mild to moderate impairment.  While neither GAF scores nor examiners' characterizations of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for PTSD, they are factors that should be considered in evaluating the severity of the disability.  The March 2014 VA examination, that included the Montreal Cognitive Assessment, noted a score in the normal range.  On interview, the Veteran did not exhibit depression and his thought processes were logical and coherent.  There was no evidence of paranoia, delusions or hallucinations.  

The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 50 percent rating because this disability has been shown to result in occupational and social impairment, with reduced reliability and productivity.  38 C.F.R. § 4.130, DC 9411.  While symptoms are significant and do interfere with his social and occupational functioning, the evidence reflects that he has a Master's Degree and receives good reviews of his job performance.  The exhibited symptoms do not more nearly approximate the 70 percent criteria with such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting).  While the social impairment and periods of depression and panic are significant, the overall criteria more closely match the 50 percent rating.  

The symptoms have not at any point during the appeal period more nearly approximated total occupational and social impairment.  In this regard, the Board recognizes that the Veteran was not consistently employed during the period under consideration.  Although he socially isolates himself, the Veteran does maintain regular contact with certain family members including his wife.  His reported history of inability to establish and maintain effective relationships and irritability, social anxiety, and impaired memory are contemplated in the criteria for a 50 percent rating.  Moreover, he has consistently demonstrated appropriate hygiene and, although his judgment and insight were noted to be impaired at times, the evidence does not demonstrate gross impairment in thought processes and communication, as is contemplated for a 100 percent rating.  Thus, neither the symptoms nor overall level of impairment more nearly approximate the criteria for a 100 percent rating under the rating criteria.  
 
The Board additionally finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's psychological symptomatology as described above.  Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, consideration of whether there has been marked interference with employment or frequent hospitalization is not required, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In this matter, review of the VA claims file demonstrates that the Veteran is employed part-time; however, he has not indicated that he is unable to seek or maintain employment as a result of his service-connected PTSD.  Therefore, the Board finds no basis for awarding entitlement to TDIU.


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.


REMAND

In its March 2016 decision, the Board remanded the increased rating for left knee disability claim in order to request the Veteran to provide or authorize the release of any medical records, not already of record, pertaining to treatment for his left knee disability.  The requisite letter was sent to the Veteran in April 2016.  However, he subsequently responded that he had not sought additional treatment.

Since the Veteran's left knee claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examination in October 2013; accordingly, further VA examination is warranted.  Hence, the AOJ should arrange for the Veteran to undergo a VA knee examination by an appropriate medical professional.  See also VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of VA treatment dating from January 2014.  All such available documents must be associated with the claims file.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination as to his left knee by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left knee (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing.  Range of motion testing of the right knee should also be conducted, for comparison purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis in the left knee.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. Thereafter, adjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


